DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 09/14/2021. Claims 2, 5 and 10 were canceled before. Claims 1, 3-4, 6-9, and 11-21 have been examined and are pending in this application.
Response to Arguments
Applicant's arguments filed 08/14/2021 have been fully considered but they are not persuasive.
Applicant argues, page 7 of the remarks, “the cited portion of Helmick does not describe reordering data. Rather, Helmick appears to teach reordering commands.”
The Examiner respectfully disagrees. Reordering commands necessarily means reordering data as commands are sent from host with data. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061 of Helmick (emphasis added). Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also reordered according to the reordering of the respective commands. Consider, as an example, two write commands CMD1 and CMD2 received in order each of which is associated with WRITEDATA1 and WRITEDATA2 respectively. If CMD1 and CMD2 are reordered, for example, CMD2 first and then CMD1, then WRITEDATA2 is written first before the writing of WRITEDATA1. 
Applicant’s argument on pages 8-10 of the remarks regarding independent claims 9 and 17 are also directed to the Helmick reference as allegedly failing to teach rearranging the data. 
 The Examiner respectfully disagrees. Reordering commands necessarily means rearranging data as commands are sent from host with data. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061 of Helmick (emphasis added). Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also rearranged according to the reordering of the respective commands. Consider, as an example, two write commands CMD1 and CMD2 received in order each of which is associated with WRITEDATA1 and WRITEDATA2 respectively. If CMD1 and CMD2 are reordered, for example, CMD2 first and then CMD1, then WRITEDATA2 is written first before the writing of WRITEDATA1. Thus, as commands are reordered, data associated with each of these commands are also rearranged. 
In view of the foregoing remarks, independent claims 1, 9, and 17 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly are also not in a condition for allowance. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts US 2018/0113628 (“Roberts”) in view of Helmick et al. US 2018/0059945 (“Helmick”) and in further view of Foster US 2006/0256603 (“Foster”).
As per independent claim 1, Roberts teaches An apparatus (FIG. 1 is a block diagram of a computer system 100, para 0014), comprising:
a processing resource (Memory module 110A is a dual in-line memory module, para 0017 and FIG. 1, comprising a buffer chip 160, para 0018 and FIG. 1. Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2) on a first dual in-line memory module (DIMM) (Memory module 110A is a dual in-line memory module, para 0017 and FIG. 1) configured to process data transferred between a second DIMM and a host (A host (e.g., host 105A, FIG. 1) sends a read request, targeting first data, to a first memory module (e.g., memory module 110A, FIG. 1). If the first data is not stored in the first memory module, then the first memory module requests the first data from a second memory module (e.g., memory module 115A, FIG. 1) via a second bus interface. The second bus interface may be a SerDes (Serializer/Deserializer) link (e.g., link 145, FIG. 1), para 0027. Serial data is sent to and received from other memory modules via ports 230A-B (FIG. 2) that comprises at least one of a central processing unit (CPU), graphics processing unit (GPU), or a general purpose GPU (GPGPU), or any combination thereof (Hosts 105A-B are representative of any number and type of host processors, e.g., graphics processing unit (GPU), central processing unit (CPU), with any number of cores, para 0014 and FIG. 1),
wherein the processing resource (Memory module 110A is a dual in-line memory module, para 0017 and FIG. 1, comprising a buffer chip 160, para 0018 and FIG. 1. Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2), while executing instructions in a command from the host to process the data on the first DIMM (A first memory module, e.g., DIMM 110A, is treated as a cache and a second memory module, e.g., DIMM 115A, is treated as the main memory for the system. Host directed cache demand accesses, cache line fills, and write-back commands are executed, para 0011), processes the data and writes the data from the first DIMM to the second DIMM (During write-backs, data is transferred from the first DIMM to the second DIMM, para 0011. During transfer of data from the first DIMM to the second DIMM, serialization and de-serialization of data occurs in the SerDes ports, para 0019),
a first interface coupled to the processing resource and couplable to the host (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2),
a second interface coupled to the processing resource and couplable to the second DIMM via a second bus (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2), 
and wherein the second bus is configured to transfer the data from the first DIMM to the second DIMM for storage on the second DIMM (During write-backs, data is transferred from the first DIMM to the second DIMM, para 0011. During transfer of data from the first DIMM to the second DIMM, serialization and de-serialization of data occurs in the SerDes ports, para 0019).
Roberts discloses all of the claimed limitations from above. Roberts teaches that data is serialized for transmission to the second DIMM and in the second DIMM the data is then deserialized for writing in the second DIMM. Hence, data as stored in an order in the first DIMM is stored in the same order in the second DIMM. Thus, Roberts does not explicitly teach storing “by reordering the data” data in the second DIMM. Additionally, Roberts does not teach “wherein the second bus is located off a PCB”.
However, in an analogous art in the same field of endeavor, Helmick teaches by reordering the data (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061. Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also reordered according to the 
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts with “by reordering the data”. The motivation would be that a media controller with a response buffer improves data bus transmissions, para 0037 of Helmick.
Roberts in combination with Helmick discloses all of the claimed limitations from above, but does not explicitly teach “wherein the second bus is located off a PCB”.
However, in an analogous art in the same field of endeavor, Foster teaches  wherein the second bus is located off a PCB (Double-connector-edge DIMM (see FIG. 2 and para 0022) is disclosed. Referring to FIG. 4, DIMM expansion card 302 can be coupled to server blade motherboard 102a using clips 402 and cables 404. For example, double-connector-edge DIMM 202a is plugged into memory socket 108a using pins 204b, while pins 204a are plugged into clip 402a, which is connected to cable 404a, which provides a same daisy-chain connection to memory sockets 308a. para 0027).
Given the teaching of Foster, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts and Helmick with “wherein the second bus is located off a PCB”. The motivation would be that the number of memory modules that can be coupled to a motherboard can be expanded, para 0011 of Foster.
wherein the processing resource is configured to process the data by filtering the data (Serial data (parallel data received from host is serialized) is sent to other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024. Host interface 215 is a DDR interface, para 0023 and FIG. 2. Hence, serial data is deserialized before sending to the host).
As per dependent claim 4, Roberts in combination with Helmick and Foster discloses the apparatus of claim 1. Roberts teaches wherein the first interface is couplable to the host via a first bus (Buffer chip 200 includes interface 215 to host 205. Interface 215 is a DDR interface, para 0023 and FIG. 2) and wherein the first bus is located on a PCB (Buffer chip 200 includes interface 215 to host 205. Interface 215 is a DDR interface, para 0023 and FIG. 2).
As per dependent claim 6, Roberts in combination with Helmick and Foster discloses the apparatus of claim 1. Roberts teaches wherein the first interface is configured for a first communication protocol (Buffer chip 200 includes interface 215 to host 205. Interface 215 is a DDR interface, para 0023 and FIG. 2) and the second interface is a configured for a second communication protocol that is different from the first communication protocol (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2).
As per dependent claim 7, Roberts in combination with Helmick and Foster discloses the apparatus of claim 1. Roberts teaches wherein the first interface is configured for at least one of NVDIMM-P, NVDIMM-N, DDR5, or DDR4, or any combination thereof (Interface 120 and interface 130 support the double data rate fourth generation (DDR4) protocol, para 0015 and FIG. 1).
As per dependent claim 8, Roberts in combination with Helmick and Foster discloses the apparatus of claim 1. Roberts teaches wherein the second interface is configured to write data to or read data from a 3D XPoint array (Memory modules 110A-B and 115A-B are DIMMs and may 3D stacked memory, para 0017 and FIG. 1).
Claims 9 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Helmick.
As per independent claim 9, Roberts teaches A system (FIG. 1 is a block diagram of a computer system 100, para 0014), comprising:
a first dual in-line memory module (DIMM) (Memory module 110A is a dual in-line memory module, para 0017 and FIG. 1, comprising a buffer chip 160, para 0018 and FIG. 1) with a first interface (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), a second interface (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2), and a first processing resource (Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2),
a host including a third interface (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), wherein the host is coupled to the first DIMM via the first interface, the third interface, and a first bus (Buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2. Interface 120 and interface 130 support the double data rate fourth generation (DDR4) protocol, para 0015 and FIG. 1),
a second DIMM including a fourth interface (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2), wherein the second memory module is coupled to the first memory module via the second interface, the fourth interface, and a second bus (Ports 230A-B are coupled to other memory modules via SerDes links, para 0024 and FIG. 2), and wherein the first processing resource (Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2) is configured to perform operations on data for storage on the first DIMM (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement. When data is received on port 230A, the data is deserialized and buffered in buffer 235A. Similarly, when data is received on port 230B, the data is deserialized and buffered in buffer 235B, para 0024) for storage on the first DIMM while executing instructions in a command from the host to perform operations on the data (A host (e.g., host 105A, FIG. 1) sends a read request, targeting first data, to a first memory module (e.g., memory module 110A, FIG. 1). If the first data is not stored in the first memory module, then the first memory module requests the first data from a second memory module (e.g., memory module 115A, FIG. 1) via a second bus interface. The second bus interface may be a SerDes (Serializer/Deserializer) link (e.g., link 145, FIG. 1), para 0027. Serial data is sent to and received from other memory modules via ports 230A-B (FIG. 2) without host involvement. The serial data thus received is deserialized (processed) in a buffer 230 of the first memory module, para 0024. The first memory module sends the first data to the host via a first bus interface, para 0029 and FIG. 3). 
by rearranging the data”.
However, in an analogous art in the same field of endeavor, Helmick teaches by rearranging the data (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061. Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also reordered according to the reordering of the respective commands. As illustrated in FIG. 2A, a host 100 takes the form of a computer with a motherboard that accepts one or more DIMMs, para 0089).
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts with by rearranging the data. The motivation would be that a media controller with a response buffer improves data bus transmissions, para 0037 of Helmick.
As per dependent claim 11, Roberts in combination with Helmick discloses the system of claim 9. Roberts teaches wherein the second DIMM includes a second processing resource (Each of the DIMMs 110A-B and 115A-B depicted in FIG. 1 includes a buffer chip, para 0018 and FIG. 1. Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2).
wherein the second processing resource is configured to rearrange data for storage on the second DIMM (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024).
As per dependent claim 13, Roberts in combination with Helmick discloses the system of claim 11. Roberts teaches wherein the second processing resource is configured to rearrange data for storage on the first DIMM (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024).
As per dependent claim 14, Roberts in combination with Helmick discloses the system of claim 9. Roberts teaches wherein the first processing resource is configured to perform operations on data by reordering the data and reordered data to the second DIMM via the second interface, the fourth interface, and the second bus (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024).
As per dependent claim 15, Roberts in combination with Helmick discloses the system of claim 9. Roberts may not explicitly disclose, but Helmick teaches wherein the first processing resource is configured to perform operations on data by reordering the data and sending reordered data to the host via the first interface, the third interface, and the first bus (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, 
The same motivation that was utilized for combining Roberts and Helmick as set forth in claim 9 is equally applicable to claim 15. 
As per dependent claim 16, this claim is rejected based on arguments provided above for similar rejected dependent claim 14.
As per independent claim 17, Roberts teaches A method (A method 300 for processing a memory request in a memory module is disclosed, para 0026), comprising:
receiving, at a processing resource (Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2) on a first dual in-line memory module (DIMM), a command from a host device that comprises one or more processing units (A host sends a request, targeting first data, to a first memory module (e.g., DIMM 110, FIG. 1 and para 0017) via a first bus interface (e.g., buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), para 0027 and FIG. 3. Buffer chip 200 includes a cache controller/processing-in-memory (PIM) unit 250, para 0023 and FIG. 2. Hosts 105A-B are representative of any number and type of 
reading data from a second DIMM that comprises one or more memory dies and sending the data to the processing resource on the first DIMM in response to receiving the commands (If the first data is not stored in the first memory module, then the first memory module requests the first data from a second memory module (e.g., DIMM 115A, FIG. 1) via a second bus interface, para 0027 and FIG. 3. Memory devices on a DIMM can also be referred to as memory chips (e.g., DRAM chips), para 0017. When data is transferred between memory modules, the data is passed through a corresponding control logic unit 240A-B, para 0025),
while executing instructions in a command from the host to perform operations on the data on the first DIMM, performing operations on the data read from the second DIMM with the processing resource on the first DIMM (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024. When data is transferred between memory modules, the data is passed through a corresponding control logic unit 240A-B, para 0025), wherein performing operations on the data includes rearranging the data (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024),
sending the data from the first DIMM to the second DIMM for writing the data to the second DIMM (During write-backs, data is transferred from the first DIMM to the second DIMM, para 0011. During transfer of data from the first DIMM to the 
Roberts discloses all of the claimed limitations from above, but does not explicitly teach “by rearranging the data” and “rearranged”.
However, in an analogous art in the same field of endeavor, Helmick teaches by rearranging the data (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061. Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also reordered according to the reordering of the respective commands. As illustrated in FIG. 2A, a host 100 takes the form of a computer with a motherboard that accepts one or more DIMMs, para 0089), 
rearranged (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061. Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also reordered according to the reordering of the 
Given the teaching of Helmick, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Roberts with “by rearranging the data” and “rearranged”.. The motivation would be that a media controller with a response buffer improves data bus transmissions, para 0037 of Helmick.
As per dependent claim 18, Roberts in combination with Helmick discloses the method of claim 17. Roberts teaches further including storing the data on the first DIMM (When data is received on port 230A or 230B, the data is deserialized and buffered in buffer 235A or 235B respectively, para 0024. When data is transferred between memory modules, the data is passed through a corresponding control logic unit 240A-B, para 0025).
Although Roberts teaches deserializing the data, Roberts does not store the “rearranged” data.
However, Helmick teaches rearranged (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061. Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also reordered 
The same motivation that was utilized for combining Roberts and Helmick as set forth in claim 17 is equally applicable to claim 18.
As per dependent claim 19, Roberts in combination with Helmick discloses the method of claim 17. Roberts teaches wherein storing the data includes transferring the data on which operations were performed from the first DIMM to the second DIMM (Serial data (parallel data received from host is serialized) is sent to other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024).
Roberts may not explicitly disclose, but Helmick teaches rearranged (A controller is configured to associate read and/or write commands with identifiers so the read and/or write commands can be processed in a different order from an order in which they are received from the host, para 0038. “Data associated with these commands is sent or received along a separate data bus consisting of a separate and parallel plurality of data transmission lines, referred to as the DQ lines.” Para 0061. Thus, as read and/or write commands are processed in different order from which they are received from the host, para 0038 of Helmick, data associated with these read and/or write commands are also reordered according to the reordering of the respective commands. As illustrated in FIG. 2A, a host 100 takes the form of a computer with a motherboard that accepts one or more DIMMs, para 0089).
The same motivation that was utilized for combining Roberts and Helmick as set forth in claim 17 is equally applicable to claim 19.
wherein performing operations on the data includes reordering the data and further including storing the reordered data on the second DIMM (Serial data is received from other memory modules via ports 230A-B (FIG. 2) without host involvement, para 0024).
As per dependent claim 21, Roberts in combination with Helmick discloses the method of claim 17. Roberts teaches further including receiving the command from a host at the first DIMM (A host sends a request, targeting first data, to a first memory module (e.g., DIMM 110, FIG. 1 and para 0017) via a first bus interface (e.g., buffer chip 200 includes interface 215 to host 205, para 0023 and FIG. 2), para 0027 and FIG. 3).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DAVID YI/Supervisory Patent Examiner, Art Unit 2132